                         United States District Court
                       Western District of North Carolina
                              Statesville Division

        Reginald Jerry Shaw,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                5:18-cv-00182-FDW
                                      )             5:16-cr-00046-FDW-DSC
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 28, 2019 Order.

                                               January 28, 2019
